Citation Nr: 1721719	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  14-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for neoplasm of the brain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 12, 2013.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2010 rating decision, the RO, inter alia, denied entitlement to a TDIU.  Regarding his TDIU claim, the Veteran submitted a September 2010 statement, which the Board construes as a notice of disagreement (NOD) pertaining to the July 2010 denial of a TDIU.  In the June 2011 rating decision, the RO denied service connection for neoplasm of the brain and again denied a TDIU.  The Veteran submitted a December 2011 NOD; the RO issued a March 2014 statement of the case (SOC) addressing these two issues; and the Veteran perfected the appeal of these two issues by submitting an April 2014 substantive appeal form.

In a July 2015 rating decision, the RO granted a TDIU effective July 12, 2013.  However, the issue concerning a TDIU prior to that date remains on appeal before the Board.

In a July 2015 supplemental statement of the case (SSOC), in addition to the service connection and TDIU claims, 19 other rating issues were included.  They appear to be for every disability for which the Veteran is service connected.  However, there was never an NOD or SOC for these issues.  "In no case will a[n] [SSOC] be used to announce decisions by the [RO] on issues not previously addressed in the [SOC], or to respond to a[n] [NOD] on newly appealed issues that were not addressed in the [SOC]."  38 C.F.R. § 19.31(a).  Therefore, such issues are not on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The TDIU issue is decided below, and the brain neoplasm service connection issue is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

Prior to July 12, 2013, the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU for the period prior to July 12, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran filed a claim for a TDIU in October 2009, based primarily on his diabetes mellitus.  As mentioned above, the RO granted a TDIU effective July 12, 2013.  Therefore, review of entitlement to a TDIU is necessary for the period prior to July 12, 2013.

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Additionally, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Facts and Analysis

The question in for this issue is whether the Veteran's service-connected disabilities precluded him from obtaining and retaining substantially gainful employment, prior to July 12, 2013.  The evidence regarding the Veteran's unemployability includes the Veteran's statements, VA treatment records and examination reports, and private treatment records.  According to the October 2009 TDIU claim form, the Veteran completed eight years of grade school, worked as a postal employee, and last worked full-time in October 2005.  Additionally, the Veteran contends in his September 2010 statement, that he could not work due to his service-connected conditions that required having constant medical care and resulted in bowel and bladder frequency.

During the appeal period prior July 12, 2013, the Veteran's service-connected disabilities were coronary artery disease (30 percent), diabetes mellitus (20 percent), hypertension (10 percent), bilateral lower extremity peripheral neuropathy (10 percent each), left shoulder recurrent dislocation (10 percent), depressive disorder (10 percent), nasal fracture (noncompensable (zero percent)), and sinusitis (zero percent).

In April 2010, the Veteran was afforded VA examinations.  The examiner who provided the general medical examination opined that the Veteran's service-connected disabilities impair the Veteran's ability to perform physical and sedentary activities of employment in the following way: decreased weight bearing and lifting ability from musculoskeletal issues and difficulty with sedentary activity given pain and stiffness with prolonged periods in one position.  The examiner specifically noted that the bilateral lower extremity neuropathy was in remission and had normal examination results.  The VA examiner who provided the April 2010 psychiatric examination reported that Veteran has a diagnosis of depressive disorder and that the Veteran has no psychiatric difficulties which would preclude employment.

In March 2011, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's service-connected disabilities do not cause any functional impairment or impact physical or sedentary employment.  Furthermore, the examiner noted that there were no effects of the Veteran's disabilities on usual daily activities.  The examiner also noted that the Veteran retired form working as a mail handler in October 2005 after 37 years because he was eligible by age or duration of work.  Similar to the examination results regarding bilateral lower extremity neuropathy in April 2010, the March 2011 examiner reported that sensory testing was intact and that the Veteran was asymptomatic in this regard.  Additionally, the examiner reported that the Veteran had a history of depression, but no other psychiatric abnormalities were noted.

In consideration of this evidence, the Board finds that the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful employment prior to July 12, 2013.  While the service-connected disabilities at that time likely impacted the Veteran's ability to work to some degree, this impact was contemplated by then-assigned 70 percent rating.  The evidence does not show how or why the service-connected disabilities would affect employability to such a degree so as to prevent a substantially gainful occupation, such as the Veteran's prior job as a mail handler, for that time period.  Moreover, the examiners also determined that there was not such impairment on a medical basis.

Despite the Veteran's contention that his bladder and bowel symptoms prevented him from working, the evidence does not show any such symptoms impacted his ability to work or were related to his service-connected disabilities prior to July 12, 2013.  Likewise, the evidence does not show that he needed constant care, as the April 2010 general medical examiner noted that the Veteran's service-connected disabilities had no effect on usual activities.  As such, the Board finds the Veteran's September 2010 statement not credible with respect to the impact of his service-connected disabilities' impact on employment.  Furthermore, neither the private nor VA treatment records from the relevant period provide evidence to make it factually ascertainable that the Veteran service-connected disabilities prevented him from securing or following a substantially gainful occupation.  Instead, the Board finds the VA examiners' opinions to be persuasive evidence against such a finding.

Advancing age was likely a primary factor in the employability of the Veteran, prior to July 12, 2013.  He worked for 37 years as a postal worker until 2005, at which time he was the age of 65.  However, advancing age may not be used as a basis for a total disability rating.  See 38 C.F.R. § 4.19.

Therefore, because the most probative evidence does not show functional impairment caused by the Veteran's service-connected disabilities that resulted in an inability to secure and follow a substantially gainful occupation, entitlement to a TDIU prior to July 12, 2013, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

A TDIU prior to July 12, 2013, is denied.


REMAND

In an April 2014 substantive appeal, the Veteran contends that his neoplasm of the brain is related to service.  Review of the Veteran's treatment records reveal a July 2009 private CT scan report showing a brain mass and a September 2010 private MRI report showing findings typical for a meningioma.  The records also show that the Veteran underwent an October 2009 brain surgery, at a private facility, for right frontal meningioma.

The Veteran's service treatment records (STRs) show that Veteran was hit in the nose while trying to break up a fight in July 1966 with subsequent treatment related to that fight both in service and after service.  Additionally, the Board notes that the Veteran had active duty service in Vietnam, and thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has not been afforded a VA examination or opinion addressing his contention regarding a brain neoplasm.  Although he has not set forth an express theory of service connection, a sympathetic review of the record raises the theories pertaining to an in-service fight and exposure to herbicide agents.  In view of the evidence, the Board finds a remand is warranted for a VA examination and medical opinion addressing his contention that his brain condition is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner for his claimed brain neoplasm.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should identify the diagnosis of the Veteran's brain condition.

The examiner should also provide an opinion as to whether the Veteran's brain condition at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or shortly thereafter, or is otherwise etiologically related to service, to include consideration of the Veteran's in-service head trauma resulting from the July 1966 fight and whether the brain condition is related to his presumed in-service herbicide agent exposure.

The examiner should explain the medical basis for the conclusions reached.

2.  Thereafter, if the benefit sought remains denied, then furnish the Veteran with an SSOC and give him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


